[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 15, 2006
                              No. 06-10526                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-14066-CR-KMM

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

CARLOS RODRIGUEZ-ESTRADA,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (December 15, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Carlos Rodriguez-Estrada appeals his 72-month sentence for
illegal reentry by a felon, in violation of 8 U.S.C. § 1326(a), (b)(1). On appeal,

Rodriguez-Estrada argues that the district court imposed an unreasonable sentence

when it sentenced him above the applicable guideline range based on his extensive

criminal history. Rodriguez-Estrada argues that (1) the district court erred by

failing to conduct the criminal history departure analysis required under U.S.S.G. §

4A1.3 before imposing his sentence outside the guideline range; (2) the district

court should have examined “the next criminal history category” to determine if his

closely resembled defendants in that category; and (3) the district court ignored §

4A1.3 and, without proper analysis, sentenced him to a term of imprisonment that

was 260% higher than the advisory guideline.

      We review the district court’s final sentence for reasonableness. United

States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005). Post-Booker, district

courts are still required to consider the federal sentencing guidelines. United States

v. Jordi, 418 F.3d 1212, 1215 (11th Cir. 2005), cert. denied, 126 S. Ct. 812 (2005).

Section 4A1.3 of the guidelines allows a sentencing court to upwardly depart when

it believes that a defendant’s criminal history category substantially under-

represents the seriousness of the defendant’s criminal history or the likelihood that

the defendant would commit other crimes. U.S.S.G. § 4A1.3. However, after

accurately calculating the guideline range, a sentencing court may, post-Booker,



                                          2
impose a more severe or more lenient sentence. Winingear, 422 F.3d at 1244-45.

      In imposing its sentence, the sentencing court considers the factors listed in

18 U.S.C. § 3553(a). United States v. Scott, 426 F.3d 1324, 1328-1329 (11th Cir.

2005). These factors include inter alia: (1) the history and characteristics of the

defendant; (2) the need for the sentence imposed to reflect the seriousness of the

offense, promote respect for law, and provide just punishment for the offense; (3)

the need for the sentence to afford adequate deterrence to criminal conduct; and (4)

the need for the sentence to protect the public from further crimes of the defendant.

18 U.S.C. § 3553(a). The statutory maximum under 8 U.S.C. § 1326 for an alien

who had been removed previously for a felony is 10 years imprisonment. 8 U.S.C.

§ 1326(a), (b)(1).

      After reviewing the record, we conclude that the sentence imposed in the

instant case was reasonable. Although Rodriguez-Estrada argues, in essence, that

the district court’s sentencing decision was a disguised upward departure under

§ 4A1.3, a review of the sentencing transcript reveals that the district court did not

impose an upward departure under the guidelines. Moreover, the district court

appropriately considered the factors listed in § 3553(a) and imposed a reasonable

sentence. The court=s deliberations reflect consideration of: (1) the nature and

circumstances of the offense; (2) the need for the sentence imposed to reflect the



                                           3
seriousness of the offense and to promote respect for the law; (3) the need for the

sentence to afford adequate deterrence and protect the public from the defendant’s

further crimes; and (4) the history and characteristics of the defendant. Thus,

because the imposition of Rodriguez-Estrada’s 72-month sentence reflected

consideration of several of the relevant factors, including the guidelines, was

supported by the record, and fell below the 120 month statutory maximum, his

sentence outside the guidelines range is reasonable. Accordingly, we affirm his

sentence.

      AFFIRMED.




                                          4